         Case 4:18-cv-00824-O Document 42 Filed 08/25/20             Page 1 of 1 PageID 488



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

    U.S. PASTOR COUNCIL, et al.,                  §
                                                  §
             Plaintiffs,                          §
                                                  §
    v.                                            §     Civil Action No. 4:18-cv-00824-O
                                                  §
    EQUAL EMPLOYMENT                              §
    COMMISSION, et al.,                           §
                                                  §
             Defendants.                          §

                                             ORDER

            On May 1, 2019, Defendant renewed its Motion to Dismiss for Lack of Jurisdiction.

Motion, ECF. No. 28. On December 3, 2019, this Court issued a stay in this case, pending the

Supreme Court’s decision of the three October 2019 term cases1 regarding the definition and

interpretation of “sex” under Title VII of the Civil Rights Act of 1964. On June 15, 2020, the

Supreme Court issued an opinion—consolidating all three cases—in Bostock v. Clayton County,

Georgia, No. 17-1618, 2020 WL 3146686 (U.S. decided June 15, 2020). The Court finds new

briefing is necessary to resolve the pending Motion. Accordingly, it is ORDERED that the Motion

is hereby DISMISSED without prejudice. Defendant must file its Renewed Motion to Dismiss

for Lack of Jurisdiction no later than September 7, 2020. Plaintiff must respond no later than

September 15, 2020. Defendant may reply no later than September 18, 2020.

            SO ORDERED on this 25th day of August, 2020.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE
1
 At the time of argument, the three cases were: 1) Altitude Express Inc. v. Zarda, No. 17-1623, 2019 WL
1756678 (U.S. argued Oct. 8, 2019); 2) Bostock v. Clayton County, No. 17-1618, 2019 WL 1756677 (U.S.
argued Oct. 8, 2019); and 3) R.G. & G.R. Harris Funeral Homes v. EEOC, No. 18-107, 2019 WL 1756679
(U.S. argued Oct. 8, 2019).

                                                  1
